Citation Nr: 1224036	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-38 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to a total disability compensation rating based on individual unemployability (TDIU) are addressed in a separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1976, from April 1983 to July 1983, and from March 1984 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue in this appeal was remanded for additional development in June 2009.  In correspondence dated in April 2012 the Veteran waived agency of original jurisdiction (AOJ) review of evidence added to the record subsequent to the November 2011 supplemental statement of the case.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  The Court, however, has provided no guidance for cases such as the present issue on appeal where the Veteran has separate pending appeals with different representation involving claims for PTSD and for an acquired psychiatric disorder other than PTSD.  As the Veteran has provided only limited powers of representation to his private attorney in his separate appeal, the issue in this appeal as listed on the title page of this decision is more appropriately addressed as a separate matter.  

The issues of entitlement to service connection for acute inflammatory arthritis and tendonitis of the hands, whether new and material evidence was received to reopen a service connection claim for a bilateral eye disorder with glaucoma, and entitlement to an increased rating for left knee strain with history of acute inflammatory arthritis and tendonitis have been raised by the record and addressed by VA correspondence in April 2011 and September 2011, but are not shown to have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office due to the inextricably intertwined matter addressed in a separate decision with private attorney representation.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2005.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A review of the available record shows the Veteran requested entitlement to service connection for schizophrenia in October 1998, he requested service connection for depression as secondary to his service-connected tinnitus in September 1998, and PTSD in February 2005.  The Veteran has provided statements in September 2005 asserting that he had PTSD as a result of being shot at and having soldiers injured and killed around him while serving in Korea from August 1975 to August 1976.  In testimony provided in October 2007 he recalled having helped evacuate soldiers, Sergeants C. and L., who were injured by sniper fire and who never returned to their units.  VA treatment records show that in November 2005 the Veteran reported having nightmares about dead bodies he had witnessed during guard duty in Korea and that in April 2009 he reported he had been in Korea when a captain was killed in the demilitarized zone (DMZ).

In a May 2011 report the service department noted research had, in essence, been unsuccessful in locating unit records or other records documenting the death of a soldier, J.L., in Korea.  It was noted, however, that personal medical records for J.L. may show if an injury not resulting in death occurred.  A November 2011 VA memorandum found efforts to verify the Veteran's specific PTSD stressors had been exhausted and that further attempts would be futile.  Based upon the available record the Board concurs with this determination.

The Board notes, however, that effective July 13, 2010, for PTSD claims based upon a stressor claimed by a veteran related to a fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

The Board notes that the Veteran's PTSD claim includes assertions of stressors related to a fear of hostile military activity from North Korean military forces along the DMZ.  The available records also include medical reports providing diagnoses of psychotic disorder, schizoaffective disorder, depression secondary to general medical condition, and PTSD.  An August 2011 examination report by a VA psychologist provided a diagnosis of PTSD and found the Veteran was "certainly exposed to formidable traumatic stressors that included fear of hostile military activity and/or terrorist activity."  It was the examiner's opinion that a diagnosis of psychotic depression in conjunction with PTSD was more appropriate than a concurrent diagnosis of schizoaffective disorder or schizophrenia.  An October 2011 examination report by another VA psychologist, however, found the Veteran had "failed to convincingly present symptoms of PTSD" and that a diagnosis of PTSD was not warranted.  An Axis I diagnosis of schizoaffective disorder was provided.  The opinion of the August 2011 examiner was not addressed.  The Board finds the opinions of the August 2011 and October 2011 VA examiners cannot be reconciled.  In light of the evidence of record, an additional VA medical opinion must be provided for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken as necessary for a determination as to whether events described by the Veteran concerning his fear during active service may be construed as involving hostile military or terrorist activity.

3.  Thereafter, the Veteran should be scheduled for an examination by a VA psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has PTSD as a result of active service, to include as related to a fear of hostile military or terrorist activity.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




